Title: Victor du Pont to Thomas Jefferson, 2 July 1812
From: Du Pont, Victor Marie
To: Jefferson, Thomas


          Monsieur Louviers, Brandywine July 2d 1812—
          en l’absence de mon frere qui est pour le moment à Washington City je prends la liberté de repondre à celle que vous lui avez fait l’honneur de lui ecrire le 16 juin dernier—pour vous prevenir que le depart de la Caisse quil vous avait annoncé a eté retardé par la crainte de l’exposer aux risques de mer dans les circonstances actuelles, mais elle vous sera acheminée par Baltimore lundi ou mardi prochain—
          Quant à l’article de la laine qui me regarde plus particulierement J’ai l’honneur de vous prevenir que nous serons très reconnaissans si vous voulez nous donner la preference pour le placement de vos laines fines—notre manufacture est montée trop en grand pour pouvoir manufacturer par petites quantités et pour le compte de nos amis et correspondans la laine quils voudraient placer ainsi—mais nous serons fort aises de la recevoir et de leur en donner le prix du marché soit en argent soit en drap—Jusqu’ici nous n’avons pas voulu encore faire d’offres pour la laine merino du pays qui nous a eté offerte, etant nous mêmes proprietaires de grands troupeaux  nous n’avons pas voulu decourager ceux qui comme nous avaient mis des capitaux considerables et une attention extrème à propager cette espece précieuse de moutons—et la facilité que nous avons trouvé l’année derniere à acheter 30 ou 40 milliers de laine importée à un prix au dessous de ce quelle coutait en espagne et fort au dessous de ce quelle valait alors en Angleterre (de 80/00 a 125/00 la livre lavée) a eté cause que nous avons pu nous passer jusqu’ici de la laine du pays mais ce moment favorable n’existe plus toute la laine importée d’espagne a eté renvoyée d’ici en Angleterre et il est impossible de prévoir jusqu’ou le prix de cette denrée montera dans le marché d’Europe: nous considerons  les grands troupeaux comme detruite ou à peu près en Espagne; ce que lon en a transporté en Angleterre et en france n’est rien en comparaison de la consommation des manufactures de ces deux pays—il se passera encore quelques années avant que les Etats Unis puissent fournir leurs propres manufactures et fournir aux besoins de l’Europe, les personnes habituées a porter du drap fin en porteront toujours quand il vaudrait $20—par yard—il est donc impossible de prevoir les bénéfices immenses que pourront faire ceux de nos concitoyens qui ont tourné leur attention a la propagation des merinos—Je viens de faire un voyage en Kentuckey et dans l’etat de l’Ohio ou j’ai vu avec infiniment de plaisir qu’ils etaient plus généralement repandus parmi les fermiers quils ne le sont dans les Etats du centre et de l’est—
          Nous esperons Monsieur que le drap qui vous votre est envoyé pour echantillon de ce que nous faisons a present meritera votre approbation, nous esperons nous perfectionner tous les jours et y travaillons de tous nos moyens—si vous teniez absolument a avoir un habit fait de votre propre laine nous nous ferions un devoir malgré les difficultés que cela entraine dans la fabrication de satisfaire vos desirs à cet egard, comme dans toutes les occasions ou il vous plaira de mettre à lépreuve le zele et le devouement avec lequel j’ai l’honneur dêtre
          très Respectueusement Votre très humble & obeisst ServtrV. du Pont
         
          Editors’ Translation
          
            Sir Louviers, Brandywine July 2 1812—
            In the absence of my brother who is for the moment in Washington City, I take the liberty of responding to your letter to him of 16 June—to let you know that the departure of the crate he announced to you was delayed for fear of exposing it to the risks of the sea in the current circumstances, but that it will be sent to you through Baltimore next Monday or Tuesday—
            Concerning wool, which is of particular interest to me, we would be very grateful if you would favor us by placing your fine wools with us—our factory has grown too big to justify processing small quantities of wool for the benefit of friends and acquaintances who would like to dispose of it in this manner—but we will be happy to receive it and pay the market price either in money or in cloth—Until now we have not wanted to contract for the homegrown merino wool offered to us, being ourselves owners of large herds, but neither did we wish to discourage people who like us had invested considerable capital, and extreme care in propagating this precious species of sheep—the ease with which we bought 30 or 40 thousand of imported wool last year at a price below what it cost in Spain and much below what it then cost in England (from 80/00 to 125/00 per washed pound) was the reason why we were able, until now, to do without homegrown wool. But this favorable moment no longer exists. All the wool imported from Spain was sent from this place to England and it is impossible to predict how high the price of this product will rise in the European market. We consider the large herds as destroyed or nearly so from Spain; what was transported to England and France is nothing compared to what is used in the factories of those two countries—a few years will elapse before the United States is able to establish its own factories and provide for the needs of Europe. People used to wearing fine cloth will still do so even at $20—per yard—it is therefore impossible to predict the immense profits that those of our compatriots who have turned their attention to the propagation of merino sheep will be able to make—I just took a trip to Kentucky and the state of Ohio where I saw with infinite pleasure that merinos were generally more widespread among the farmers than they are in the central and eastern states—
            We hope Sir that the cloth sent to you as a sample of what we currently produce will be worthy of your approbation. We hope to improve every day and are using every means at our disposal toward that goal—if you want a suit made of your own wool, we would consider it a duty despite all the difficulties that it would entail in the fabrication to satisfy your desires in this regard, as on all occasions when it will please you to test the zeal and devotion with which I have the honor to be
            very respectfully your very humble and obedient servantV. du Pont
          
        